IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                September 2021 Term                        FILED
                                                                      November 19, 2021
                              _____________________                        released at 3:00 p.m.
                                                                       EDYTHE NASH GAISER, CLERK
                                                                       SUPREME COURT OF APPEALS
                                                                            OF WEST VIRGINIA
                                   No. 20-0558
                              _____________________

                             West Virginia State Police,
                            Respondent Below, Petitioner

                                         v.

                                   Derek R. Walker,
                            Petitioner Below, Respondent

       ___________________________________________________________

                  Appeal from the Circuit Court of Jefferson County
                       Honorable David M. Hammer, Judge
                             Civil Action No. 19-AA-3

                    Reversed and Remanded with Directions
        _________________________________________________________


                            Submitted: September 29, 2021
                              Filed: November 19, 2021

Patrick Morrisey, Esq.                           Gregory A. Bailey, Esq.
Attorney General                                 Arnold & Bailey, PLLC
Anthony D. Eates II, Esq.                        Charles Town, West Virginia
Deputy Attorney General                          Counsel for Respondent
Charleston, West Virginia
Counsel for Petitioner



JUSTICE HUTCHISON delivered the Opinion of the Court.
CHIEF JUSTICE JENKINS and JUSTICE ARMSTEAD concur, in part, dissent, in part,
and reserve the right to file separate opinions.
                              SYLLABUS OF THE COURT

              1. “On appeal of an administrative order from a circuit court, this Court is

bound by the statutory standards contained in W. Va. Code § 29A-5-4(a) and reviews

questions of law presented de novo; findings of fact by the administrative officer are

accorded deference unless the reviewing court believes the findings to be clearly wrong.”

Syl. Pt. 1, Muscatell v. Cline, 196 W. Va. 588, 474 S.E.2d 518 (1996).



              2. “The ‘clearly wrong’ and the ‘arbitrary and capricious’ standards of review

are deferential ones which presume the agency’s actions are valid as long as the decision

is supported by substantial evidence or by a rational basis.” Syl. Pt. 3, In re Queen, 196 W.

Va. 442, 473 S.E.2d 483 (1996).



              3. “Grievance rulings involve a combination of both deferential and plenary

review. Since a reviewing court is obligated to give deference to factual findings rendered

by an administrative law judge, a circuit court is not permitted to substitute its judgment

for that of the hearing examiner with regard to factual determinations. Credibility

determinations made by an administrative law judge are similarly entitled to deference.

Plenary review is conducted as to the conclusions of law and application of law to the facts,

which are reviewed de novo.” Syl. Pt. 1, Cahill v. Mercer Cnty Bd. of Educ., 208 W. Va.

177, 539 S.E.2d 437 (2000).




                                              i
              4. “A reviewing court must evaluate the record of an administrative agency’s

proceeding to determine whether there is evidence on the record as a whole to support the

agency’s decision. The evaluation is conducted pursuant to the administrative body’s

findings of fact, regardless of whether the court would have reached a different conclusion

on the same set of facts.” Syl. Pt. 1, Walker v. W. Va. Ethics Comm’n, 201 W. Va. 108, 492

S.E.2d 167 (1997).



              5. “[A] reviewing court may not overturn a finding simply because it would

have decided the case differently, and it must affirm a finding if the [lower tribunal’s]

account of the evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1,

in part, In Re Tiffany Marie S., 196 W. Va. 223, 470 S.E.2d 177 (1996).




                                               ii
HUTCHISON, Justice:

               The petitioner, the West Virginia State Police, appeals the “Order Reversing

the Decision of the Hearing Examiner” entered by the Circuit Court of Jefferson County

on July 24, 2020. In that order, the circuit court reversed the September 30, 2019, decision

of a West Virginia State Police Grievance System hearing examiner and ordered the

reinstatement of the respondent, Derek R. Walker, to his employment as a state trooper.

After reviewing the parties’ written and oral arguments, the appendix record on appeal, and

the pertinent legal authorities, we conclude that the circuit court impermissibly substituted

its judgment for that of the hearing examiner, who was the factfinder in this matter.

Accordingly, we reverse the circuit court’s order and remand this case to the circuit court

for entry of an order reinstating the hearing examiner’s order and the respondent’s

termination.



                            I. Facts and Procedural History

               On the early morning of November 19, 2018, Berkeley County Sheriff’s

Deputy Christopher Merson was driving his cruiser when he slowed to stop in the roadway.

An approaching car rear-ended the cruiser and then sped away. Deputy Merson gave chase

and was soon joined by four additional law enforcement officers from the Sheriff’s

Department and the State Police, including the respondent Trooper Walker. The driver of




                                             1
the fleeing car, sixteen-year-old J.H., 1 led the five officers on a dangerous, high-speed car

chase that included weaving through traffic and nearly hitting another car in an intersection.

Their speed reportedly exceeded one hundred miles per hour on a winding, two-lane road.

The chase lasted less than two minutes, when J.H., traveling at a high rate of speed,

violently crashed his car into a utility pole, snapped the pole, and caused an electrical

explosion. J.H.’s car flipped and was badly damaged but came to rest on its wheels.



                The five officers immediately arrived at the scene to arrest J.H. Deputy

Merson’s cruiser camera captured video of this arrest, including recording Deputy Merson

approaching J.H.’s car and breaking the driver’s window with his asp baton; the respondent

and Deputy Merson pulling J.H. from his car and flinging him several feet through the air;

four of the officers surrounding J.H., who was lying face-down on the ground, and

administering a total of eight kicks and eleven punches to J.H. while J.H. was being

handcuffed; the respondent attempting to lift J.H. from the ground by pulling only on the

handcuffs fastened to J.H.’s wrists behind his back; and State Trooper Michael Kennedy

flinging the handcuffed J.H. to the side of the road. 2




       1
         We refer to J.H. by his initials because he was a minor at the time of these events.
See, e.g., W. Va. R. App. P. 40(e); State v. Edward Charles L., 183 W. Va. 641, 645 n.1,
398 S.E.2d 123, 127 n. 1 (1990).
       2
           The cruiser camera recorded video but not audio.
                                              2
                Several days later, when State Police officials became aware of and viewed

the cruiser camera video, State Police Superintendent Jan Cahill placed the respondent on

unpaid administrative leave. After an internal investigation, the superintendent terminated

the respondent’s employment as a state trooper on January 17, 2019. The respondent filed

separate grievances regarding his suspension and termination, which were consolidated for

purposes of hearing and decision by a hearing examiner for the West Virginia State Police

Grievance System. 3 The hearing examiner held an evidentiary hearing on July 22, 2019,

viewed the video, and heard testimony from witnesses about the car chase, J.H.’s arrest,

and the reasons for the respondent’s termination. On September 30, 2019, the hearing

examiner entered his decision upholding the respondent’s suspension and termination.



                At the evidentiary hearing, the respondent testified about how he and Deputy

Merson approached J.H.’s car and Deputy Merson instructed J.H. to exit the vehicle. 4

Deputy Merson drew a firearm and used his baton to break out the driver’s window. The

hearing examiner found that the respondent did not draw a firearm but donned black gloves

as he approached J.H.’s car. The hearing examiner found that the respondent then

“forcefully and violently pulled [J.H.] through the car window. As a result of the force used

by [the respondent] Walker, [J.H.] was propelled through the car window, into the air, and




       3
         The grievance and this appeal only concern the respondent and his employment,
not that of the other law enforcement officers who participated in these events.
       4
           Deputy Merson did not testify at this administrative hearing.
                                               3
landed approximately a body and a half length or more from the vehicle.” The respondent

testified that he and Deputy Merson had to remove J.H. from the car in this manner for the

officers’ safety inasmuch as visibility in the car was limited due to smoke and J.H. might

have a weapon. The hearing examiner expressly found that the respondent’s testimony

about this “lacks the hallmarks of credibility.” The hearing examiner found that the

respondent’s purported concerns “are belied by the fact that he stood next to the car; did

not draw a weapon; and simply pulled [J.H.] from the vehicle when the window was

removed. In light of the fact that [J.H.] had just experienced a horrific crash and Walker’s

action did not evidence concern for a potential attack from [J.H.], it is clear that the force

used in this instance was excessive.”



              After being removed from his car, J.H., who was estimated to be

approximately five feet, four inches tall and one hundred and twenty pounds, was lying

prone on the ground. The respondent began placing handcuffs on J.H.’s wrists behind

J.H.’s back, and then the respondent and the other officers delivered their blows to J.H.

During his testimony, the respondent admitted that he personally kicked J.H. two times

while J.H. was lying prone on the ground, but he asserted that the kicks were “compliance

strikes” administered in response to resistance by J.H. to the application of the handcuffs.

In his decision, the hearing examiner rejected the respondent’s testimony. The hearing

examiner found that “[a]lthough Walker testified that [J.H.] resisted by tensing up and

pulling away from Walker’s grip on his wrist area, this is not evident from the video.” The

hearing examiner explained that

                                              4
              [a]lthough [J.H.] squirmed momentarily on the ground, he was
              quickly surrounded by two Sheriffs’ deputies and two State
              Troopers who easily overpowered him. The officers hit and
              kicked J.H. while forcing his head to the ground. . . .

              The video demonstrates little to no resistance on the part of
              [J.H.]. Nonetheless, the officers involved continually punched
              and kicked [J.H.] while he lay face down on the ground.
              Although Kennedy was clearly the most aggressive in
              repeatedly striking [J.H.], Walker participated by kicking him
              twice. Walker used the term “compliance strike” to justify his
              actions. While this term may be a term of art in the law
              enforcement community, it is simply a euphemism in this case.
              Major White accurately described the activity on the video
              when he stated that the officers were “beating him up, quite
              frankly.” To be clear, the facts and circumstances of the case
              do not support Walker’s testimony as credible. Indeed, he
              offered no plausible explanation for kicking [J.H.] at [t]his
              moment.


              The hearing examiner found that after the handcuffs were fastened on J.H.’s

wrists behind his back, the respondent “jerked [J.H.] up by the handcuffs from the ground

resulting in [J.H.] being momentarily dragged and turned over[.]” The hearing examiner

concluded that “there was no evidence of resistance or potential flight” at this point in time,

and “no demonstrable reason why” the respondent “chose to use this method” of pulling

J.H. to his feet. The hearing examiner also found that Trooper “Kennedy then picked [J.H.]

up in the same manner and slung [J.H.] to the side of the road.” The respondent denied

seeing Trooper Kennedy throw J.H. to the side of the road, but the hearing examiner found

that the video depicted the respondent looking in Kennedy’s direction.




                                              5
                While J.H. was being transported to the hospital, the respondent contacted

the officer in charge, State Police Sergeant Michael Cole, to report that J.H. had fled and

the officers had, to quote the respondent, “tuned him up.” At the administrative hearing,

the respondent testified that “tuned him up” is vernacular commonly used to indicate that

officers had to lay hands on a perpetrator while making an arrest. The hearing examiner

found that during this conversation with Sergeant Cole, the respondent failed “to report the

manner in which he extricated [J.H.] from the vehicle; the fact that he and other officers

kicked [J.H.] multiple times; the fact that other officers hit [J.H.] multiple times; or the fact

that Walker (and then Kennedy) jerked [J.H.] up by the handcuffs. Rather, Walker simply

stated that the officers had ‘tuned him up’ and Sgt. Cole asked no follow-up questions.”

Sergeant Cole testified at the hearing to express regret and accept responsibility for not

asking follow-up questions during this conversation with the respondent.



                During the evidentiary hearing, two investigators with the State Police’s

Professional Standards section, Lieutenant Kevin Smouse and Major Joe White, testified

about their internal investigation of this matter and the factors that led to the respondent’s

discharge from employment. As part of their review, they considered whether the

respondent had committed any of five different violations of State Police legislative

regulations: failing to comply with State Police policy and procedure 5; violating any law




       5
           W. Va. Code R. § 81-10-11.3.2.1 (2008).
                                               6
or engaging in criminal conduct 6; using unnecessary force during an arrest/custody

procedure 7; committing conduct unbecoming a state police trooper 8; and/or interfering

with the rights of others. 9 Lieutenant Smouse concluded that the respondent’s conduct was

unbecoming an officer which, pursuant to State Police legislative rules on employee

discipline, is “behavior of such a serious nature that a first occurrence would warrant the

Superintendent discharging an employee.” 10 Lieutenant Smouse believed that the other

charges were “not sustained.” 11



                However, Major White, the Director of Professional Standards for the West

Virginia State Police with nearly twenty-four years of service with the State Police,

testified to his conclusion that four of the five allegations had been sustained. 12 He did not

believe that the respondent had committed a crime, but he concluded that the respondent’s



       6
           Id. § 81-10-11.3.3.19.
       7
           Id. § 81-10-11.3.3.28.
       8
           Id. § 81-10-11.3.3.33.
       9
           Id. § 81-10-3.3.34.

        See id. § 81-10-11.3.3.33 (specifying that “committ[ing] conduct unbecoming” is
       10

a Group III offense for purposes of employee discipline); Id. § 81-10-11.3.3 (stating that
“Group III Offenses . . . [are] acts and behavior of such a serious nature that a first
occurrence would warrant the Superintendent discharging an employee.”)
       11
         “Not sustained” means that a charge is “not established by the evidence and can
be neither proven nor disproved by the evidence available[.]” Id. § 81-10-7.8.2.

        “Sustained” means that “[t]he validity of the complaint has been established and
       12

proven by a preponderance of the evidence[.]” Id. § 81-10-7.8.1.
                                              7
conduct was in violation of the other four regulations. Pursuant to these regulations, three

of the four charges that Major White concluded were sustained are subject to immediate

discharge from employment: conduct unbecoming a trooper, the use of unnecessary force,

and interfering with the rights of others. 13 Major White testified to how he reached his

conclusions, which included reviewing the witness statements and repeatedly watching the

video for any act of aggression or resistance by J.H. Major White found no evidence of

resistance that would justify the force used, and he saw no objectively reasonable

justification for the respondent’s conduct. Instead, Major White observed that both the

respondent and Deputy Merson felt safe enough to get very close to J.H.’s car and the

respondent did not feel the need to draw his weapon. The Major also saw that the

respondent kicked J.H. twice and attempted to place his knee on J.H.’s head at a time when

J.H.’s body was limp. Major White admitted that this was a “tough call[,]” and the

respondent was less culpable than Trooper Kennedy, but he nonetheless found that the

respondent’s kicking of J.H., lifting J.H. only by the handcuffs, and failing to report

Trooper Kennedy’s actions to Sergeant Cole, were in violation of the regulations and were

not objectively reasonable. After watching the video of the four officers handling a sixteen

year-old juvenile who was small in stature and weight and who had just suffered “a horrific

crash[,]” Major White determined that “instead of acting as first responders and caretakers,

[the officers] essentially beat him up[.]” Accordingly, Major White had recommended to

the superintendent that the respondent be discharged. Referencing the Major’s demeanor



       13
            See supra n. 10 (defining Group III offenses).
                                               8
and the internal consistency in his testimony, the hearing examiner found that the Major’s

testimony was credible.



              After reviewing the evidence, the hearing examiner concluded that the

respondent’s actions were not objectively reasonable under the circumstances; that

excessive force had been used to remove J.H. from the car just after he had experienced a

horrible car crash; that after J.H. was removed from his car and hit the ground he was not

actively resisting or attempting to evade arrest; at that point in time, J.H.’s conduct did not

pose an immediate threat to the safety of the respondent or the other officers; and that the

respondent failed to fully disclose to Sergeant Cole the extent of the force used on J.H. The

hearing examiner agreed with Major White’s and Superintendent Cahill’s assessment that

the respondent had committed conduct unbecoming of a state trooper, had used excessive

force, had failed to comply with State Police policy and procedures, and had interfered

with J.H.’s rights. The hearing examiner concluded that the preponderance of the evidence

supported the decision to terminate the respondent’s employment.



              The respondent appealed the grievance decision to the circuit court, which

heard arguments of counsel and then reversed the hearing examiner’s decision by order

entered July 24, 2020. The circuit court devoted more than half of its twenty-one-page,

single-spaced order, to making findings of fact. These findings include that the respondent

and Deputy Merson pulled J.H. through the broken window to get him out of danger from

the still-smoking car and because J.H. presented a danger to the officers’ safety in that he

                                              9
might have been in possession of a weapon. The circuit court found that the respondent

delivered his first kick to J.H. because J.H. had pulled his right arm away from the

respondent’s attempt to handcuff him. As to the second kick, the circuit court characterized

this as a “small, or half kick of no consequence to” J.H. that the court declined to second-

guess. The circuit court dismissed the respondent’s attempt to hoist J.H. to his feet by

pulling only on his handcuffs because there is no policy forbidding such hoists and because,

according to the circuit court’s findings of fact, J.H. had been resisting arrest and J.H.

engaged in braggadocio later at the hospital. Moreover, although the hearing examiner

concluded that the respondent was looking at Trooper Kennedy when Kennedy threw J.H.

to the side of the roadway, the circuit court credited the respondent’s testimony that he was

actually looking to the foreground at Deputy Merson. The circuit court also noted that

Sergeant Cole accepted equal, if not more, responsibility for failing to ask clarifying

questions of the respondent about the force the officers had used to “tune up” J.H.



              Ultimately, the circuit court concluded that the hearing examiner’s decision

was clearly wrong and erroneous as a matter of law because the hearing examiner failed to

give sufficient consideration to the severity of the crime J.H. had just committed, to

whether J.H. posed an immediate threat to the officer’s safety, and to whether J.H. was

actively resisting arrest or attempting to evade arrest by flight. The circuit court answered

each of these inquiries by concluding that the respondent’s actions had been objectively

reasonable. Finally, although the respondent had not raised the issue, the circuit court found

that it was plain error for the hearing examiner to have referred to “urbandictionary.com”

                                             10
to determine the meaning of “tune up.” The circuit court concluded that the State Police

had not established, by a preponderance of the evidence, that the respondent committed

any violations of the legislative rules. The circuit court reversed the hearing examiner’s

decision and ordered the State Police to restore the respondent to his rank and active duty

position, along with lost pay, benefits, and seniority. The court also awarded the respondent

his attorney’s fees up to a statutory limit.



                                  II. Standard of Review

              This is the State Police’s appeal of the circuit court’s July 24, 2020, order

reversing the decision of the State Police grievance hearing examiner. “On appeal of an

administrative order from a circuit court, this Court is bound by the statutory standards

contained in W. Va. Code § 29A-5-4(a) and reviews questions of law presented de novo;

findings of fact by the administrative officer are accorded deference unless the reviewing

court believes the findings to be clearly wrong.” Syl. Pt. 1, Muscatell v. Cline, 196 W. Va.

588, 474 S.E.2d 518 (1996). 14 With this in mind, we turn to the parties’ arguments.



       14
           Pursuant to West Virginia Code § 29A-5-4(a) (2021) of the Administrative
Procedures Act, any party adversely affected by a decision in a contested case may seek
judicial review under chapter 29A. Subsection (g) of this same statute provides that

              The court may affirm the order or decision of the agency or
              remand the case for further proceedings. It shall reverse,
              vacate, or modify the order or decision of the agency if the
              substantial rights of the petitioner or petitioners have been
              prejudiced because the administrative findings, inferences,
              conclusions, decision, or order are:

                                               11
                                      III. Discussion

              The State Police argues that the circuit court erroneously disregarded the

hearing examiner’s findings of fact and credibility determinations, and instead, the circuit

court substituted its own judgment for these matters. Furthermore, the State Police

contends that the circuit court improperly emphasized J.H.’s conduct before and after the

crash so it could craft a version of the facts in an effort to justify the respondent’s use of

force. According to the State Police, the circuit court improperly “re-tried this case on

appeal.” Conversely, the respondent argues that the circuit court properly disregarded the

hearing examiner’s findings of fact and credibility determinations because they were not

supported by the evidence, were plainly wrong, and were based on information outside of

the record. The respondent also contends that the circuit court correctly considered all of

J.H.’s conduct to properly perform a use of force analysis. After carefully reviewing this

matter, we conclude that the circuit court committed reversible error by substituting its

findings for those of the hearing examiner.




              (1) In violation of constitutional or statutory provisions;
              (2) In excess of the statutory authority or jurisdiction of the
              agency;
              (3) Made upon unlawful procedures;
              (4) Affected by other error of law;
              (5) Clearly wrong in view of the reliable, probative, and
              substantial evidence on the whole record; or
              (6) Arbitrary or capricious or characterized by abuse of
              discretion or clearly unwarranted exercise of discretion.
Id.
                                              12
              In instances such as this, a circuit court serves as an appellate court charged

with reviewing the decision of an administrative agency’s factfinder. As such, the circuit

court is required to accord deference to the hearing examiner’s findings of fact unless they

are “[c]learly wrong in view of the reliable, probative, and substantial evidence on the

whole record[.]” See W. Va. Code § 29A-5-4(g)(5); see also, Muscatell, 196 W. Va. at 590,

474 S.E.2d at 520, syl. pt. 1 (“findings of fact by the administrative officer are accorded

deference unless the reviewing court believes the findings to be clearly wrong”); Syl. Pt.

1, Francis O. Day Co., Inc. v. Dir. of Env’t Prot., 191 W. Va. 134, 443 S.E.2d 602 (1994)

(“Evidentiary findings made at an administrative hearing should not be reversed unless

they are clearly wrong.”); Syl., Billings v. Civil Serv. Comm’n, 154 W. Va. 688, 178 S.E.2d

801 (1971) (“A final order of the Civil Service Commission based upon findings of fact

will not be reversed by this Court upon appeal unless it is clearly wrong.”); Syl. Pt. 1, In

Re Queen, 196 W. Va. 442, 473 S.E.2d 483 (1996) (“An adjudicative decision of the

Correctional Officers’ Civil Service Commission should not be overturned by an appellate

court unless it was clearly erroneous, arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with the law. Review under this standard is narrow and the

reviewing court looks to the Civil Service Commission’s action to determine whether the

record reveals that a substantial and rational basis exists for its decision.”).



              “The ‘clearly wrong’ and the ‘arbitrary and capricious’ standards of review

are deferential ones which presume the agency’s actions are valid as long as the decision

is supported by substantial evidence or by a rational basis.” Queen, 196 W. Va. at 444, 473

                                              13
S.E.2d at 485, syl. pt. 3. “‘A finding is clearly erroneous if there is no substantial evidence

in the record supporting it or, where there is evidence to support the finding, the circuit

court reviewing the record is left with a definite and firm conviction that a mistake has

been made.’ Bd. of Educ. of Cnty of Mercer v. Wirt, 192 W. Va. 568, 579 n. 14, 453 S.E.2d

402, 413 n. 14 (1994).” Powell v. Paine, 221 W. Va. 458, 462, 655 S.E.2d 204, 208 (2007).

Further elaborating on this deferential standard, this Court has held that

                     [g]rievance rulings involve a combination of both
              deferential and plenary review. Since a reviewing court is
              obligated to give deference to factual findings rendered by an
              administrative law judge, a circuit court is not permitted to
              substitute its judgment for that of the hearing examiner with
              regard to factual determinations. Credibility determinations
              made by an administrative law judge are similarly entitled to
              deference. Plenary review is conducted as to the conclusions
              of law and application of law to the facts, which are reviewed
              de novo.

Syl. Pt. 1, Cahill v. Mercer Cnty Bd. of Educ., 208 W. Va. 177, 539 S.E.2d 437 (2000).

Similarly,

                     [a] reviewing court must evaluate the record of an
              administrative agency’s proceeding to determine whether there
              is evidence on the record as a whole to support the agency’s
              decision. The evaluation is conducted pursuant to the
              administrative body’s findings of fact, regardless of whether
              the court would have reached a different conclusion on the
              same set of facts.

Syl. Pt. 1, Walker v. W. Va. Ethics Comm’n, 201 W. Va. 108, 492 S.E.2d 167 (1997). “[A]

reviewing court may not overturn a finding simply because it would have decided the case

differently, and it must affirm a finding if the [lower tribunal’s] account of the evidence is




                                              14
plausible in light of the record viewed in its entirety.” Syl. Pt. 1, in part, In Re Tiffany Marie

S., 196 W. Va. 223, 470 S.E.2d 177 (1996).



               Just recently, this Court once again reiterated the importance of according

deference to an administrative hearing examiner’s findings of fact and determinations of

witness credibility:

                       Critically, it was the commission’s job to “slosh”
               through the evidence in this case and to make findings of fact
               regarding the potential risk of harm that Sergeant Jarrell faced
               when arresting Mr. Hester. The commission held an
               evidentiary hearing and was in the best position to decide what
               happened, as well as to make determinations regarding witness
               credibility. On appeal, “a reviewing court may not overturn a
               finding simply because it would have decided the case
               differently, and it must affirm a finding if the [lower tribunal’s]
               account of the evidence is plausible in light of the record
               viewed in its entirety.” Syl. Pt. 1, in part, In Re Tiffany Marie
               S., 196 W. Va. 223, 470 S.E.2d 177 (1996). “[I]f the
               Commission’s findings are based on its assessment of the
               credibility of witnesses and if adequately explained and
               supported by the record, the findings will not be overturned
               unless they are hopelessly incredible or they flatly contradict
               either the law of nature or undisputed documentary evidence.”
               Queen, 196 W. Va. at 447, 473 S.E.2d at 488.

Jarrell v. City of Nitro, 244 W. Va. 666, 673, 856 S.E.2d 625, 632 (2021) (footnote

omitted).



               The rationale behind the deference that is afforded to a hearing examiner’s

findings of fact and credibility determinations is that the hearing examiner personally heard

the testimony and observed the witnesses’ demeanor. See, e.g., Sims v. Miller, 227 W. Va.


                                               15
395, 402, 709 S.E.2d 750, 757 (2011) (“the hearing examiner who observed the witness

testimony is in the best position to make credibility judgments.”). “There are many critical

aspects of an evidentiary hearing which cannot be reduced to writing and placed in a record,

e.g., the demeanor of witnesses. These factors may affect the mind of a trier of fact in

forming an opinion as to the weight of the evidence and the character and credibility of the

witnesses.” Stephen L.H. v. Sherry L.H., 195 W. Va. 384, 395, 465 S.E.2d 841, 852 (1995)

(superceded by statute on other grounds). In this case, the State Police hearing examiner

not only watched the video of J.H.’s arrest, but he also listened to the respondent provide

a running commentary describing the events in the video as the video was played; he

observed the respondent giving his testimony; and he had the opportunity to ask clarifying

questions. The hearing examiner was similarly able to observe the testimony and demeanor

of all of the other witnesses and to ask questions. The circuit court, acting in its appellate

role, did not have these advantages.



              In this case, the hearing examiner made findings of fact and credibility

determinations that he plausibly explained by citing supporting evidence from the record.

The video shows the respondent forcefully pulling J.H. through the window of the crashed

car and flinging J.H. several feet through the air onto the ground. The respondent testified

that this was done to protect the officers’ safety because there was a possibility that J.H.

may have had a weapon. The hearing examiner rejected this explanation as lacking

credibility because the respondent had not demonstrated any sign of being concerned for

safety; from a review of the video, the hearing examiner found that the respondent had

                                             16
simply stood next to the car and had not drawn his weapon. The hearing examiner found

that “[i]n light of the fact that [J.H.] had just experienced a horrific crash and Walker’s

action did not evidence concern for a potential attack from [J.H.], it is clear that the force

used in this instance was excessive.”



              Furthermore, the respondent testified that the two times he kicked J.H. were

“compliance strikes” administered in response to J.H.’s resistance to the application of the

handcuffs. The hearing examiner rejected this explanation, observing no evidence of

resistance at that time. The hearing examiner explained that although J.H. “had squirmed

momentarily on the ground, he was quickly surrounded by two Sheriff’s deputies and two

State Troopers who easily overpowered him.” It was after the four officers had already

overpowered J.H., who was lying face down on the ground, that the respondent kicked the

juvenile twice and the other officers administered their kicks and punches.



              The hearing examiner also found that the respondent failed to report to

Sergeant Cole the degree to which the officers had “tuned [J.H.] up”—especially Trooper

Kennedy, who had tossed the handcuffed juvenile to the side of the road. The hearing

examiner found that the respondent “provided some indication to Sgt. Cole that some

physical altercation had occurred, [but] it hardly caputure[d] the very recent and

extraordinary events at issue. Remarkably, Walker fail[ed] to mention Kennedy’s actions,

which, by any estimation, would warrant a report.” Although the respondent claims that he



                                             17
did not see Trooper Kennedy throwing the juvenile, the hearing examiner found that the

video depicts the respondent looking in that very direction. 15



              None of these findings of fact and credibility determinations were “clearly

wrong” or “hopelessly incredible,” and they did not “flatly contradict either the law of

nature or undisputed documentary evidence.” See, Tiffany Marie S., 196 W. Va. at 226,

470 S.E.2d at 180, syl. pt. 1; Muscatell, 196 W. Va. at 590, 474 S.E.2d at 520, syl. pt. 1;

Queen, 196 W. Va. at 447, 473 S.E.2d at 488. The hearing examiner explained his

reasoning and cited to specific evidence in the record in support of the findings. Although

another hearing examiner or judge might have decided differently, these findings of fact

and credibility determinations are nonetheless “plausible in light of the record viewed in

its entirety” and should have been affirmed. See Tiffany Marie S., 196 W. Va. at 226, 470

S.E.2d at 180, syl. pt. 1. Instead, the circuit court conducted an independent review of the

video and made its own findings of fact and credibility determinations that were exactly

the opposite of what the hearing examiner had found. The circuit court found the



       15
          The circuit court’s order also found plain error because the hearing examiner had,
in a footnote in the decision, referred to an internet urban dictionary to determine the
meaning of the phrase “tuned up.” This issue is a red herring. The point is that the
respondent failed to fully inform Sergeant Cole of the amount of force used. In the
respondent’s own testimony, he defined “tuned him up” as vernacular used to indicate that
officers had to lay hands on a perpetrator. However, simply laying hands on a perpetrator
does not adequately convey that the officers had administered eight kicks and eleven
punches to a juvenile who had just suffered a terrible car crash, and then one of the officers
threw the handcuffed juvenile to the side of the road. We are not convinced that it was error
for the hearing examiner to have referred to the urban dictionary, but even assuming,
arguendo, that it was error, it was harmless.
                                             18
respondent’s explanations to be entirely credible, while dismissing Major White’s reasons

for recommending termination.



                  Our recent opinion in Jarrell v. City of Nitro is remarkably similar to the

current appeal, including that an alleged act of police excessive force was captured on a

video recording and the officer was terminated from his employment for using that force.

Jarrell, 244 W. Va. 666, 856 S.E.2d 625. In Jarrell, the hearing examiner found that the

officer’s use of force was justified because the person who was being arrested was a larger

man of perceived strength, the officer testified that the man pumped his fist and leaned

forward, and the officer reasonably perceived a threat of personal injury to himself. Id. at

671, 856 S.E.2d at 630. On appeal, the circuit court independently reviewed the video of

the arrest, concluded that the force was excessive, and reversed. Id. at 671-72, 856 S.E.2d

at 630-31. The circuit court saw no indication from the video that the man had pumped his

fist, leaned forward, or did anything to resist arrest. Id. We acknowledged that the circuit

court’s concern about the use of force was not without basis, and that if this Court had been

the finder of fact, we might have ruled differently than the hearing examiner. Id. at 674,

856 S.E.2d at 633. Nonetheless, we held that because the hearing examiner’s findings of

fact and credibility determinations were plausible, those findings had to be given deference.

Id. Accordingly, we reversed the circuit court and ordered that the administrative order be

reinstated. Id.




                                               19
                  Seeking to justify its ruling in this case, the circuit court found that the

hearing examiner failed to adequately consider the “objective reasonableness” standard for

the use of police force that is discussed in Graham v. Connor, 490 U.S. 386 (1989), and

other cases. The United States Supreme Court explained in Graham that the objectively

reasonable standard “requires careful attention to the facts and circumstances of each

particular case, including the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether he is actively resisting

arrest or attempting to evade arrest by flight.” Id. at 396 (citations omitted). The circuit

court believed that the hearing examiner failed to account for the severity of J.H.’s pre-

crash conduct—rear-ending the deputy’s cruiser and then leading the officers on the

extremely dangerous car chase—which the circuit court speculated amounted to criminal

malicious or unlawful assault and reckless fleeing from police. 16 And, as set forth above,

and contrary to the hearing examiner’s findings of fact, the circuit court found that J.H. did

present a potential danger to the officers’ safety and did resist arrest.



                  After reviewing the record on appeal, we conclude that the hearing examiner

did consider and correctly apply the objective reasonableness standard. First, the record

contains extensive evidence about J.H.’s pre-crash conduct, including the video recording

of the car chase and the respondent’s testimony describing the car chase. Moreover, Major




         16
              There is no indication in the appellate record that J.H. was ever charged with a
crime.
                                                20
White testified about the State Police’s policy on the use of force, and this policy essentially

mirrors the quote from Graham, above. In his decision, the hearing examiner analyzed this

issue as follows:

              [I]t is beyond cavil that [J.H.]’s actions placed Walker, his
              colleagues and the public at risk. [J.H.]’s conduct up to and
              including the crash appears to be without defense.

                      However, when [J.H.]’s vehicle came to a stop after the
              horrific crash that occurred and it became apparent that [J.H.]
              was not a threat to flee or harm the officers on the scene, it was
              incumbent upon Walker and his colleagues to be in control of
              their actions and act as first responders. This is particularly true
              given the absence of any meaningful resistance by the 120 lb
              [J.H.]; the fact that he had just experienced a horrific car crash;
              and the presence of four law enforcement officers to handle the
              five foot four inch sixteen year old. Yet, this never occurred.

Essentially, the hearing examiner determined that at the time the force was applied, there

was no need for this level of force. The hearing examiner’s analysis is consistent with a

later Supreme Court discussion that offered a more extensive, non-exhaustive list of things

that may be considered when weighing the objective reasonableness of a police officer’s

actions:

              “Considerations such as the following may bear on the
              reasonableness or unreasonableness of the force used: the
              relationship between the need for the use of force and the
              amount of force used; the extent of the plaintiff’s injury; any
              effort made by the officer to temper or to limit the amount of
              force; the severity of the security problem at issue; the threat
              reasonably perceived by the officer; and whether the plaintiff
              was actively resisting. [] We do not consider this list to be
              exclusive. We mention these factors only to illustrate the types
              of objective circumstances potentially relevant to a
              determination of excessive force. Kingsley [v. Hendrickson,
              576 U.S. 389, 397], 135 S.Ct. [2466], 2473[, 192 L.Ed.2d 416]


                                              21
              [(2015)] (citation omitted).” Maston v. Wagner, 236 W. Va.
              488, 504, 781 S.E.2d 936, 952 (2015).

Jarrell, 244 W. Va. at 673, 856 S.E.2d at 632. 17 Thus, while the circuit court disagreed

with the hearing examiner’s factual findings on the lack of a need for this level of force,

those findings were not clearly wrong or arbitrary and capricious. 18



              Having reviewed the record and the parties’ arguments, we conclude that the

circuit court impermissibly substituted its judgment for that of the hearing examiner, who

was the factfinder in this manner. Even though the circuit court or this Court may have

decided the case differently, the circuit court should have affirmed the decision because

the hearing examiner’s account of the evidence is plausible in light of the record viewed in

its entirety. Accordingly, we must reverse.




       17
          The United States Supreme Court in Kingsley considered “whether, to prove an
excessive force claim, a pretrial detainee must show that the officers were subjectively
aware that their use of force was unreasonable, or only that the officers’ use of that force
was objectively unreasonable.” 576 U.S. at 391. The Court held that it was an objective
test. Id.
       18
          Additionally, when finding that the use of force was justified, the circuit court
discussed a statement that J.H. gave to a different law enforcement officer later that night
while at the hospital. In a braggadocio manner, the teenager said something like, “it was a
good thing there were a bunch of cops because if it was just one on one he [J.H.] could’ve
taken them.” The circuit court also noted that marijuana was later found in J.H.’s car and
it was suspected that J.H. was using and possibly selling marijuana. However, these things
were not known at the time the force was used and have no bearing on whether the force
was reasonable.
                                              22
                                     IV. Conclusion

              For the foregoing reasons, the circuit court’s July 24, 2020, order is reversed.

We remand this case to the circuit court for the entry of an order reinstating the September

30, 2019, decision of the West Virginia State Police Grievance System hearing examiner.



                                                                   Reversed and Remanded.




                                             23